Citation Nr: 0528337	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  99-16 989	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for acquired nicotine 
dependency with secondary obstructive pulmonary disease 
(claimed as emphysema).



REPRESENTATION

Appellant represented by:	Disabled American Veterans







INTRODUCTION

The appellant had active duty from October 1966 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDINGS OF FACT

1.  Nicotine dependence was not incurred during or as a 
result of active military service.

2.  Chronic obstructive pulmonary disease or emphysema was 
not incurred during or as a result of active military 
service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for nicotine dependence are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

2.  The criteria for the establishment of service connection 
for chronic obstructive pulmonary disease are not met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

The appellant contends that he incurred nicotine dependence 
as a result of active military service, and that as a result 
of this addiction, he ultimately developed chronic 
obstructive pulmonary disease.  

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claims.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  It was also held in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) that VA must strictly 
comply with all relevant provisions of the VCAA.     

As to the timing of notice to the appellant, a substantially 
complete application was received in December 1997.  
Thereafter, in a rating decision dated in May 1998, the claim 
was denied.   In January 2003, after that rating action was 
promulgated, the RO provided specific notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim; the allocation of responsibility for 
obtaining such evidence, as well as advising the appellant to 
submit any evidence in his possession pertaining to the 
claim.  

As the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice does not strictly comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  However, the Board has undertaken review of the 
record in its whole and concludes that the record is complete 
and that no prejudice has inured to the appellant due to the 
timing of the notice.   

It cannot be doubted that the appellant was aware of what 
evidence would substantiate his claim; the specific 
allocation of responsibility for providing such evidence; and 
what procedures would be employed in the adjudication of his 
claim.

The record reflects that following receipt of the appellant's 
application for VA benefits, the appellant was advised of 
what evidence would substantiate the claims by letter dated 
in January 1998.  Although the letter was framed in the 
context of then applicable law pertaining to the 
establishment of well-grounded claims, the veteran was 
specifically asked to provided a detailed account of his 
smoking history.  Shortly after denial of the appellant's 
claim and receipt of his notice of disagreement, a Statement 
of the Case was issued which reiterated the findings of the 
rating decision, and in which the veteran was advised of 
evidence which would substantiate his claims would include 
the essential components of a successful claim of service 
connection:  (1) evidence of an injury in military service or 
a disease that began in or was made worse during military 
service or one which would qualify for presumptive service 
connection; (2) competent evidence of a current physical or 
mental disability; and, (3) competent evidence of a 
relationship between the veteran's current disability and the 
in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  

In September 2000, the appellant requested a two-year delay 
in the scheduling of a personal hearing.  His request was 
granted, and in September 2002, the appellant was again 
contacted by VA to schedule a hearing.  However, the 
appellant did not respond, or forward further evidence 
towards substantiation of his claim in accordance with VA's 
prior advisement.

As noted, in January 2003, the appellant was specifically 
advised in accordance with the VCAA.  Of particular relevance 
to this matter, and because the claim is being denied on the 
basis that there is no competent evidence of a linkage 
between the appellant's reported in-service smoking and 
nicotine addiction and claimed secondary chronic obstructive 
pulmonary disease, the appellant was specifically advised 
that it was his responsibility to provide such competent 
medical evidence.  The appellant responded with no specific 
information, but instead reported that all of his medical 
treatment was afforded by VA at the Biloxi VA Medical Center.  
Such records were subsequently received.

In May 2003, the appellant was readvised in accordance with 
the VCAA.  Additional advisements of the status of his claim, 
and opportunities for him to provide further evidence, were 
given to the appellant through Supplemental Statements of the 
Case issued in July 2003, and January and October 2004.  
Notwithstanding these numerous advisements, the appellant has 
not provided any  competent medical evidence, as that term is 
defined by law, linking his claimed nicotine dependence or 
chronic obstructive pulmonary disease to any incident of 
military service.
 
Thus, no prejudice has inured to the appellant because of the 
timing of notice.  
Moreover, because appellate review of this matter remains 
pending, the Board must review the evidence of record on a de 
novo basis and without providing any deference to the RO's 
decision.  As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-RO initial 
adjudication constitutes harmless error, especially since an 
RO determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  38 C.F.R. § 20.1104.  
 
In this matter, VA has complied with the purpose of the 
notice requirement of the VCAA, and there is no further 
available evidence which would substantiate the claims.  See 
38 U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed.Cir. 2003).  In sum, 
review of VA notice efforts under the VCAA indicates that the 
process employed is essentially fair, and the appellant was 
informed of what evidence would substantiate his claims.  See 
38 C.F.R. § 20.1102; Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).
  
VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the appellant.  VA has also conducted 
necessary medical inquiry in an effort to substantiate the 
claim.  38 U.S.C.A.
§ 5103A (d).  The appellant was afforded a VA medical 
examinations in September 2004, conducted by a physician who 
reviewed the appellant's claims folder and rendered a 
relevant opinion as to the claims at issue, which did not 
substantiate the claims.  As noted, the appellant has not 
provided any further competent medical evidence towards 
substantiation of his claim, and the VA medical opinion thus 
is uncontroverted by competent evidence.  Further opinions 
are therefore not needed in this case because there is 
sufficient medical evidence to decide the claims.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence which has not 
been obtained, the Board finds that the record is ready for 
appellate review.


The Merits of the Claims

As noted, the appellant argues that he incurred nicotine 
dependence as a result of active military service, and that 
as a result of this addiction, he ultimately developed 
chronic obstructive pulmonary disease.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.


The law provides that service connection may be granted if 
the evidence demonstrates that a current disability resulted 
from an injury or disease incurred or aggravated in active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). 

In order to establish such linkage, competent medical 
evidence is generally required.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  However, it is well-
established that  laypersons, such as the appellant, are not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and such  opinions are 
entitled to no weight.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97. For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service. 38 C.F.R. § 3.303(d).



Secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service-connected disease or injury. . . ."  38 C.F.R. 
§ 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).   
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  

With respect to disorders claimed related to tobacco use, 
direct service connection of a disability may be established 
if the evidence demonstrates that injury or disease resulted 
from tobacco use in line of duty in the active military, 
naval, or air service. VAOPGCPREC 2-93.  See 38 U.S.C.A. § 
7104(c) (precedent opinions from VA's Office of General 
Counsel are binding on the Board).  That is, service 
connection may be established for any disability allegedly 
related to tobacco use, even if diagnosed after service, if 
the evidence demonstrates that the disability resulted from 
the in-service use of tobacco, considering the possible 
effect of smoking before or after service. (Explanation of 
VAOPGCPREC 2-93 dated January 1993). It is insufficient to 
show only that a veteran smoked in service and has a disease 
related to tobacco use. Id.  Secondary service connection for 
a disorder claimed attributable to tobacco use subsequent to 
military service can be established on the basis that such 
tobacco use resulted from nicotine dependence arising in 
service. VAOPGCPREC 19-97. See 38 C.F.R. § 3.310(a) (a 
disability is service connected if it is proximately due to 
or the result of a service-connected disease or injury).

For claims filed after June 9, 1998, the law prohibits 
service connection of a death or disability on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products by a veteran during active duty service. 
38 U.S.C.A. § 1103 (West 2002). In this case, the RO received 
the veteran's claim for service connection for tobacco-
related disability in December 1997. The Board is therefore 
not prohibited from considering the veteran's claims.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant. 38 
U.S.C.A. § 5107(b).
The appeal in this matter is being denied on the principal 
basis that although the appellant may be nicotine dependent, 
there is no competent evidence showing that such dependence 
arose as a result of active military service, and per force, 
the appellant's claimed chronic obstructive pulmonary disease 
did not arise from an incident of his military service.  

The record indicates that the appellant has had a long 
history of cigarette smoking.  Various medical records 
indicate that in the course of treatment for multiple 
disorders, the appellant has long been advised to stop 
smoking.  In July 1994, for example he was noted to have been 
smoking 2 packs of cigarettes per day for 25years; the 
frequency of which was reiterated in a February 1989 VA 
medical treatment note, a November 1997 respiratory clinical 
study and an October 2002 medical record.  Other records 
indicate that the veteran's history of nicotine dependence 
was noted by physicians in the context of medical treatment 
and counseling for polysubstance abuse.  See, e.g., June 2003 
report of J.D. Matherne, Ph.D.  Similarly, chronic 
obstructive pulmonary disease was diagnosed in December 1997, 
and he was noted to have a ventilatory defect in July 2003.  
See July 2003 report of T.M. Poothullil, M.D.

However, no competent medical professional has found that the 
appellant's nicotine dependence, or chronic obstructive 
pulmonary disease is the result of his tobacco use during 
military service.  Although appellant was provided a VA 
examination in September 2004 to ascertain whether such 
linkage existed, the examiner reviewed the appellant's claims 
folder and clinical history and stated that he could not 
opine "with any degree of certainty" of such a nexus.  
(Italics added)

Certainly, a primary difficulty towards substantiation of the 
claim has been the appellant's markedly inconsistent accounts 
of his smoking history.  While he has reported that he did 
not smoke cigarettes prior to his entry onto active military 
duty and he has provided a statement of a family member to 
buttress this report, he has also told various medical 
examiners that he was smoking cigarettes prior to entering 
active duty.  


For example, in July 2003, the appellant informed Dr. T.M. 
Poothullil that he had been smoking for 45 years - thus 
indicating that he began smoking in 1958, 8 years prior to 
his active military duty and when the appellant was 13 years 
of age.  In another report generated by Dr. Poothullil in 
August 2003, the appellant is noted to have begun smoking 40 
years earlier - thus suggestive that he began smoking in 
1963, approximately three years prior to his entrance onto 
active military duty.

The Board finds that these reports are highly probative of 
the appellant's smoking history, as they were generated 
during the course of medical diagnosis and treatment, as 
opposed to during the process of attempting to obtain 
compensation.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to such rules of Evidence 
may be appropriate if it assists in the articulation of the 
reasons for the Board's decision). 

Under the VCAA, a claimant for VA benefits has the 
responsibility to present and support the claim.  38 U.S.C. §  
5107(a).  As noted above, the appellant has been continually 
advised to submit competent medical evidence in support of 
the claim, but he has failed to do so.  Uncontroverted, the 
VA medical examination does not support the appellant's 
assertion, and there must be competent medical opinion to 
support the claim.  Davis v. West, 13 Vet. App. 178 (1999) 
vacated and remanded on other grounds, 15 Vet. App. 163 
(2001).  

Finally, with regard to the appellant's claim of service 
connection for chronic obstructive pulmonary disease, as with 
regard to all claimed disorders, VA must also ascertain 
whether there is any basis (e.g., direct, presumptive or 
secondary) to indicate that the claimed disorders were 
incurred by any incident of military service.  Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994) (Both for the general proposition 
that in claims involving presumptive service connection, the 
Board must also examine the evidence of record to ascertain 
if there is any other basis upon which to develop or grant 
the claim, including direct service connection).  There is 
here no specific allegation or suggestion by the record that 
the appellant's chronic obstructive pulmonary disease was 
directly incurred by service.
 
ORDER

Service connection for nicotine dependence and secondary 
chronic obstructive pulmonary disease is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


